DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 are pending.  
Claim Objections
Claim set is objected to because of the following informalities: Claims 1 – 13 recite limitations such as “characterized in that”, etc. Applicant should consider amending claims to read “comprising” or “wherein”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the blade" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “a blade”. (Claim 4 recites similar limitations and need to be addressed)
Claim 1 recites the limitation "the holder" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “a holder”.
Claim 1 recites the limitation "the stretched-out portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “a stretched-out portion”.
Claim 1 recites the limitation "the body of the scraper" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “a body of the scraper”.
Claim 1 recites the limitation "the thickness" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “a thickness”.
Claim 1 recites the limitation "the entire length" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination the limitation will be examined as “an entire length”.
Claim 1 further recites “different in that” in line 6.  The limitation is vague in that it is unclear exactly what is being claimed.
Lastly, claim 1 recites “its sides run parallel” in line 11. The limitation is vague in that it is unclear exactly what is being claimed. What is “its” referring to?
Claims 2 – 3 and 5 – 13 are rejected as being dependents of rejected claims 1 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (U.S. Patent No. 3,636,583 A) in view of Quinlan (U.S. Patent No. 3,566,432 A) and Rickett (U.S. Patent No. 3,428,997).
Regarding Independent Claim 1, Rosen teaches a tape for the blade of a windscreen wiper for motor vehicles (Fig. 1), made of an elastomeric material (Abstract), comprising a base (head, 12), suitable for being fixed in the holder (the base can be placed in a holder in an assembled configuration) and a wedge-shaped scraper (squeegee structure, 11), the stretched out portion (blade, 14)  of which carries a cleaning edge (two sharp edges, 18; Fig. 2), while the scraper (11) is connected with the base (12) via a connecting component (neck portion, 16), different in that the tape can be tightly and fixedly installed in the holder (the base, with the neck can be placed in a holder in an assembled configuration), while an axisymmetric cavity (cavity, 24) of a crosswise section (Fig. 2) runs through the body (body, 13) of the scraper (11) above its stretched out portion (14), while the base of the cavity (24) runs parallel to the base (12) of the tape (Figs 1 and 2), and its sides run parallel to the sides of the scraper (11; Figs. 1 and 2), thus forming sidewalls (sidewalls, 27 and 28) of the scraper (11), and the thickness of each sidewall (27/28) of the scraper  (11)is proportional to the thickness of its stretched out portion (14; Fig. 2).
Although teaches a uniform cross section of varying shapes, Rosen fails to explicitly teach an axisymmetric cavity of triangular crosswise section; and the cleaning edge carries, along the entire length of the scraper, an axisymmetric lengthwise notch of triangular crosswise section, which forms two symmetrically protruding wedge-shaped edges, running along both lengthwise sides of the stretched-out contact portion of the scraper.  
Quinlan, however, teaches an axisymmetric cavity of triangular crosswise section (Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the blade of Rosen to further include an axisymmetric cavity of triangular crosswise section since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Further, Rickett teaches the cleaning edge (Annotated Fig. 4) carries, along the entire length of the scraper (Fig. 4), an axisymmetric lengthwise notch of triangular crosswise section (Annotated Fig. 4), which forms two symmetrically protruding wedge-shaped edges (22 and 24), running along both lengthwise sides of the stretched-out contact portion (20) of the scraper (Fig. 4).

    PNG
    media_image1.png
    349
    543
    media_image1.png
    Greyscale

Regarding Claim 2, Rosen, as modified, teaches the tape (Fig. 1) characterized in that there a plug (end plugs, 23) is inserted in the butt end of the cavity (24; Fig. 1) that takes an upper position during the cleaning operation.  
Regarding Claim 3, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the inner surface (Fig. 2) of the through running cavity (24) in the center of the scraper (11) is made of a hydrophobic material at the butt end that is located at the bottom during the operation (Col. 1, lines 1 – 7).  
Regarding Independent Claim 4, Rosen teaches the tape (Fig. 1)  for the blade of a windscreen wiper for motor vehicles, made of an elastomeric material (Col. 1, lines 1 – 7), comprising a base (12), suitable for being fixed in the holder and a wedge-shaped scraper (11), the stretched out portion (14) of which carries a cleaning edge (18), while the scraper (11) is connected with the base (12) by a connecting component (16), different in that the tape can be tightly and fixedly installed in the holder (the base, with the neck can be placed in a holder in an assembled configuration), while an axisymmetric cavity (24) of crosswise section runs through the body (13) of the scraper (11) above its stretched out portion (14), while the base  of the cavity (24) runs parallel to the base (12) of the tape (Figs. 1 and 2), and its sides run parallel to the sides of the scraper (11; Figs, 1 and 2), thus forming sidewalls  (27 and 28) of the scraper (11), and the thickness of each sidewall (27/28) of the scraper (11) is proportional to the thickness of its stretched out portion (14); characterized in that, the base of the cavity (24 )carries at least one symmetric, lengthwise rib (26), the apex of which is directed towards the contacting edge (18) of the scraper (11).
Although teaches a uniform cross section of varying shapes, Rosen fails to explicitly teach an axisymmetric cavity of triangular crosswise section; and the cleaning edge carries, along the entire length of the scraper, an axisymmetric lengthwise notch of triangular crosswise section, which forms two symmetrically protruding wedge-shaped edges, running along both lengthwise sides of the stretched-out contact portion of the scraper.  
Quinlan, however, teaches an axisymmetric cavity of triangular crosswise section (Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the blade of Rosen to further include an axisymmetric cavity of triangular crosswise section since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Further, Rickett teaches the cleaning edge (Annotated Fig. 4) carries, along the entire length of the scraper (Fig. 4), an axisymmetric lengthwise notch of triangular crosswise section (Annotated Fig. 4), which forms two symmetrically protruding wedge-shaped edges (22 and 24), running along both lengthwise sides of the stretched-out contact portion (20) of the scraper (Fig. 4).
Regarding Claim 5, Rosen, as modified, teaches the tape (Fig. 1) characterized in that its upper and lower butt ends (each end of cavity 24) in the through running cavity (24) in the scraper (11) carry a plug each (end plugs, 23).  
Regarding Claim 6, Rosen, as modified, teaches the tape (Fig. 1) characterized in that it is sealed at its upper and lower butts (Col. 2 lines 40 – 48).  
Regarding Claim 7, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the inner corners of the through-running hole (24) in the scrapper (11) are rounded (cavity 24, as shown in fig. 2 has rounded corners).  
Although teaches a uniform cross section of varying shapes, Rosen fails to explicitly teach a triangular through running hole of the cavity.  
Quinlan, however, teaches a triangular through running hole of the cavity (Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the blade of Rosen to further include an axisymmetric cavity of triangular crosswise section since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 8, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the inner surface of the through running hole (24) in the scraper (11) is hydrophobic (Col. 1, lines 1 – 7).  
Regarding Claim 9, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the cleaning edge (18) is rectangular in shape (Fig. 2) along the entire stretched out contacting portion (14) of the scraper (11).  
Regarding Claim 10, Rosen, as modified, teaches the tape (Fig. 1) characterized in that its upper and lower butt ends in the through running cavity (24) in the scraper (11) carry a plug each (23).  
Regarding Claim 11, Rosen, as modified, teaches the tape (Fig. 1) characterized in that it is sealed at its upper and lower butts (Col. 2 lines 40 – 48).  
Regarding Claim 12, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the inner corners of the through-running hole (24) in the scrapper (11) are rounded (cavity 24, as shown in fig. 2 has rounded corners).  
Although teaches a uniform cross section of varying shapes, Rosen fails to explicitly teach a triangular through running hole of the cavity.  
Quinlan, however, teaches a triangular through running hole of the cavity (Fig. 2).
It would have been obvious to one having ordinary skill in the art to modify the blade of Rosen to further include an axisymmetric cavity of triangular crosswise section since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 13, Rosen, as modified, teaches the tape (Fig. 1) characterized in that the inner surface of the through running hole (24) in the scraper (11) is hydrophobic (Col. 1, lines 1 – 7).  
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No 6,230,358 B1 to Sahara teaches a wiper blade rubber for a windshield wiper has a holding portion held by a plurality of supporting members, a wiping portion for wiping the surface of a windshield and a connecting portion connecting the holding portion and the wiping portion. The connecting portion is narrowed in a middle part thereof providing a neck portion, and has an inside hollow. The hollow extends vertically in the neck portion and horizontally above the neck portion, with respect to the windshield, thereby having a T-shaped cross-section in the connecting portion. Preferably, the hollow extends into the wiping portion. Therefore, when the wiper blade rubber turns over the inclining direction of the wiping portion, the wiper blade rubber can suppress changes in the height of the wiper blade rubber by deforming the hollow, while keeping an appropriate inclining angle of the wiping portion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723